16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Douglas E. BALLARD, Plaintiff-Appellant,andPaula C. BALLARD, his wife;  Hunter L. Ballard, hisdaughter;  Adrienne E. Ballard, his daughter, Plaintiffs,v.Victoria B. BESHORE;  C. Stephen Beshore, her husband;Jennifer L. Beshore, her daughter;  Charles B.Beshore, her son, Defendants-Appellees.
No. 93-2152.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-93-451)
Douglas Early Ballard, appellant pro se.
William A. Wheary, III, Richard Ernest Slaney, Wolcott, Rivers, Wheary, Basnight & Kelly, P.C., Virginia Beach, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Complaint for failing to state a cause of action upon which relief can be granted pursuant to Fed.R.Civ.P. 12(b)(6).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the district court's reasoning that it had no subject matter jurisdiction.  Ballard v. Beshore, No. CA-93-451 (E.D. Va.  Aug. 3, 1993).   See generally, Markham v. Allen, 326 U.S. 490 (1946);   Foster v. Carlin, 200 F.2d 943 (4th Cir.1952).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that Plaintiffs Paula Ballard, Hunter Ballard, and Adrienne Ballard were not listed on the Notice of Appeal;  consequently, they may not proceed as Appellants before this Court.   Torres v. Oakland Scavenger Co., 487 U.S. 312, 314-18 (1988) (parties not named in Notice of Appeal are not appellants, even if notice includes et al. in party designation)